FILED
                             NOT FOR PUBLICATION                            JUL 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAYE ELLEN STILES,                               No. 11-15903

               Plaintiff - Appellant,            D.C. No. 4:07-cv-00670-RCC

  v.
                                                 MEMORANDUM *
PARAGON REALTY, DBA TPI Vista
Montana, LLC; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Raye Ellen Stiles appeals pro se from the district court’s summary judgment

in her action alleging, among other claims, housing discrimination. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                 11-15903
jurisdiction under 28 U.S.C. § 1291. We review de novo and may affirm the

district court on any ground supported by the record. Crowley v. Nevada, 678 F.3d

730, 733–34 (9th Cir. 2012). We affirm.

       Summary judgment on Stiles’ claims for intentional infliction of emotional

distress, aggravation of preexisting conditions, and public humiliation was proper

because she already litigated these claims in Arizona state court, and, thus, res

judicata precludes her from bringing such claims in federal court. See Sunkist

Growers v. Fisher, 104 F.3d 280, 283–84 (9th Cir. 1997) (holding that under

Arizona law a litigant may not bring a claim identical to one she has previously

litigated).

       Summary judgment on Stiles’ federal claims and her state law conspiracy

claims based on her eviction was also proper because Stiles is collaterally estopped

from relitigating the issue of whether her landlord had a valid, non-pretexual

motive for evicting her. See Chaney Bldg. Co. v. Tucson, 716 P.2d 28, 30 (Ariz.

1986) (discussing the differences between issue and claim preclusion).

       Summary judgment on Stiles’ claim that defendants failed to repair her

apartment out of discriminatory or retaliatory animus in violation of the Federal

Housing Act was proper because she failed to raise a material dispute of fact as to

whether there was disparate treatment based upon a federally protected ground.


                                           2                                     11-15903
See Comm. Concerning Cmty. Improvement v. City of Modesto, 583 F.3d 690, 711

(9th Cir. 2009); see also Anderson v. Liberty Lobby Inc., 477 U.S. 242, 256 (1986)

(plaintiff may not survive summary judgment based on conclusory allegations in

complaint).

      Stiles’ other contentions, including those concerning discovery issues and

alleged attorney misconduct, are unpersuasive.

      AFFIRMED.




                                         3                                   11-15903